Exhibit 10.90

Execution Version

PARTICIPATION AGREEMENT

THIS PARTICIPATION AGREEMENT (this “Agreement”), is made as of this 1st day of
July, 2015 (“Effective Date”), by and between Elastic SPV, Ltd., a Cayman
Islands exempted company incorporated with limited liability (“ESPV”) and
Republic Bank & Trust Company, a Kentucky banking corporation (“RB”). Each party
to this Agreement may be referred to herein as a “Party” or, collectively, as
the “Parties.”

Recitals

WHEREAS, RB is a Kentucky banking corporation with the requisite authority under
applicable Law to offer Accounts (as defined below) to, and generate Receivables
(as defined below) from, Borrowers (as defined below).

WHEREAS, RB desires to sell, transfer and convey to ESPV from time to time,
without recourse except as otherwise provided herein, certain undivided
participation interests in the Receivables and the related Collections (as
defined below), in accordance with the terms and conditions of this Agreement.

WHEREAS, ESPV desires to acquire such undivided participation interests from RB
from time to time without recourse in accordance with the terms and conditions
of this Agreement.

NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

Agreement

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated:

(a) “Account” shall mean an unsecured, open-ended line of credit originated by
RB. A general description of the Accounts as of the date hereof is attached
hereto as Exhibit A.

(b) “Advance” shall mean an Initial Advance or a Subsequent Advance, as the
context may require.

(c) “Advance Fee” shall have the meaning assigned to such term in Exhibit A.

(d) “Affiliate” shall mean with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.

(e) “Applicant” shall mean a prospective Borrower.

(f) “Borrowers” shall mean any obligor on an Account.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.







--------------------------------------------------------------------------------

 



(g) “Business Day” shall mean a day other than a Saturday, Sunday or any federal
holiday.

(h) “Cash Collateral” shall have the meaning specified in Section 2(m).

(i) “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (iii) the making or issuance of any rule,
guidance or directive (whether or not having the force of law) by any
Governmental Authority.

(j) “Collections” shall mean all payments and proceeds received in respect of
the Receivables in the form of cash, checks or any other form of payment,
including Recoveries.

(k) “Contingent Obligations” shall mean, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(l) “Customer Information” means any nonpublic information relating to an
identified natural person including, but not limited to, Borrowers’ names,
social security numbers, dates of birth, addresses, number of months at address,
phone numbers, financial information as to loans or accounts with RB or other
loans or accounts, bankruptcy, employer names and phone numbers, number of
months on job and whether a Borrower owns a home.

(m) “Defaulted Account” means an Account that has been charged off in accordance
with the Program Guidelines due to a default by a Borrower.

(n) “Finance Charge Receivables” shall mean, with respect to an Account,
Receivables created in respect of Advance Fees, Minimum Charges and other
similar fees.

(o) “GAAP” shall mean generally accepted accounting principles, consistently
applied, in accordance with the financial accounting standards customarily
applied in the United States of America.

(p) “Governmental Authority” shall mean any federal or state government (or any
political subdivision of any of the foregoing), and any agency, authority,
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, whether or
not any such Governmental Authority has jurisdiction over a Party.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



(q) “Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.

(r) “Indebtedness” of a Person shall mean, without duplication: (i) all
indebtedness for borrowed money; (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables and accrued expenses incurred in the ordinary course of business);
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments; (iv) all obligations
evidenced by notes, bonds or similar instruments whether convertible or not,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of RB
under such agreement in the event of default are limited to repossession or sale
of such property); (vi) all indebtedness referred to in clauses (i) through (v)
above secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness; (vii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vi) above; (viii) banker’s acceptances; (ix) the balance deferred and
unpaid of the purchase price of any property or services due more than three
months after such property is acquired or such services are completed; (x)
Hedging Obligations; and (xi) obligations under convertible securities of such
Person.

(s) “Indemnified Party” shall mean, as applicable, an RB Indemnified Party or an
ESPV Indemnified Party.

(t) “Indemnifying Party” shall mean, as applicable, an RB Indemnifying Party or
an ESPV Indemnifying Party.

(u) “Initial Advance” means, with respect to an Account, the initial borrowing
by the related Borrower under the terms of such account.

(v) “License Agreement” shall mean that certain License and Support Agreement,
dated on or about the Effective Date, by and between RB and Elevate Benefit
Decision Sciences, LLC.

(w) “Law or Laws” shall mean all applicable state and federal codes, statutes,
laws, permits, rules, regulations, interpretations, regulatory guidance,
ordinances, orders, policies,

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





3

--------------------------------------------------------------------------------

 



determinations, judgments, writs, injunctions, decrees and common law and
equitable rules, causes of action, remedies and principles as the same may be
amended, modified, supplemented or superseded from time to time, and any
requirements of any Governmental Authority with appropriate jurisdiction.

(x) “Lien” shall mean any mortgage, lien, pledge, security interest, conditional
sale or other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in.

(y) “Loan Documents” shall mean the loan agreements, regulatory disclosures and
other documentation evidencing and governing the Accounts and the Receivables.

(z) “Loan Schedule” shall mean, with respect to each Account, a schedule
containing (i) a loan identification number, (ii) the name of the Borrower,
(iii) the credit limit of the Account, and (iv) the outstanding principal
balance of the Account.

(aa) “Marketing Agreement” shall mean that certain Joint Marketing Agreement,
dated on or about the Effective Date, by and between RB and Elevate@Work, LLC.

(bb) “Material Adverse Effect” shall mean a material adverse effect on the: (i)
business operations, properties, assets, or condition (financial or otherwise)
of a Party; (ii) ability of a Party to fully and timely perform its obligations
under this Agreement; (iii) legality, validity, binding effect, or
enforceability of this Agreement against a Party; or (iv) rights, remedies and
benefits available to a Party or any of its Affiliates hereunder.

(cc) “Material Contract” shall mean any contract or other arrangement to which
RB or ESPV, as applicable, is a party (other than this Agreement) for which
breach, nonperformance, cancellation, termination or failure to renew could
reasonably be expected to have a Material Adverse Effect.

(dd) “Minimum Charge” shall have the meaning assigned to such term in Exhibit A.

(ee) “Participated Account” shall mean any Account in respect of any Advance
thereunder for which a Participation Interest was sold to ESPV hereunder.

(ff) “Participation Interest” shall mean, with respect to an Advance for which a
participation interest has been sold by RB to ESPV hereunder, an undivided
ninety percent (90%) participation interest in the Receivables and Collections
related thereto.

(gg) “Participation Fee” shall mean (a) with respect to the purchase of a
Participation Interest in a Receivable for an Initial Advance, an amount equal
to [****] and (b) with respect to the purchase of a Participation Interest in a
Receivable for a Subsequent Advance, [****].

(hh) “Participation Percentage” shall mean ninety percent (90%).

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





4

--------------------------------------------------------------------------------

 



(ii) “Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or agency or political subdivision
thereof.

(jj) “Principal Receivables” shall mean, with respect to an Advance and as of
any date of determination, all amounts then due and payable by a Borrower in
respect of such Advance pursuant to the terms of the related Account, other than
Finance Charge Receivables.

(kk) “Proceeding” shall mean any action, suit, proceeding, inquiry or
investigation before or by any court, public board or government agency.

(ll) “Program” shall mean a lending program for the solicitation, marketing, and
origination of Accounts pursuant to Program Guidelines.

(mm) “Program Guidelines” shall mean those guidelines established by RB for the
administration of the Program, including, but not limited to, underwriting
standards for the Accounts (which shall include, without limitation, specific
criteria for evaluating an Applicant’s ability to repay the Account, including
the Initial Advance and all Subsequent Advances thereunder), the credit,
charge-off and collection policies for the Accounts, and all other operating
procedures for the Accounts, as such guidelines may be amended, modified or
supplemented from time to time by RB in accordance with the terms of this
Agreement.

(nn) “Purchase Date” shall mean, with respect to a Participation Interest, the
Business Day on which ESPV purchases such Participation Interest, which shall be
no earlier than the third (3rd) Business Day after the date on which ESPV
notifies RB of its election to purchase such Participation Interest (or, if
later, the third (3rd) Business Day following the date the applicable Advance is
fully funded by RB).

(oo) “Purchase Premium” shall mean, with respect to each Participation Interest
sold to ESPV hereunder, an amount equal to [****] of the payments and proceeds
expected to be received in respect of the related Finance Charge Receivables
subject to such Participation Interest. The payments and proceeds received shall
be in the form of cash, checks or any other form of payment including Recoveries
of the related Finance Charge Receivables.

(pp) “Receivables” shall mean all Principal Receivables and all Finance Charge
Receivables related to an Advance. For purposes of this Agreement, a Receivable
shall be deemed to have been created at the end of the Business Day on the date
of the related Advance.

(qq) “Recoveries” shall mean any amounts collected or received with respect to
Receivables that arose from a Defaulted Account.

(rr) “Requirements” shall mean all Laws applicable to RB, ESPV, the Program, the
Accounts or the transactions contemplated by this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





5

--------------------------------------------------------------------------------

 



(ss) “Retained Interest” shall mean, with respect to an Account for which a
participation interest has been sold by RB to ESPV hereunder, an undivided ten
percent (10%) participation interest in the Receivables and Collections related
thereto.

(tt) “Retained Percentage” shall mean, with respect to an Account for which a
participation interest has been sold by RB to ESPV hereunder, ten percent (10%).

(uu) “Servicing Fees” shall mean the product of (i) the Participation Percentage
and (ii) an amount equal to the sum of (a) all reasonable out-of-pocket expenses
incurred by RB in connection with the servicing and collection of Participated
Accounts and the Receivables, including, without limitation, servicing and
collection fees and expenses incurred by RB or paid to Third Party Service
Providers, but not including any portion of the Participation Fee; and (b) all
reasonable out-of-pocket third party expenses incurred by RB in connection with
the underwriting of Participated Accounts, including, without limitation, call
center expenses associated with the verification and underwriting of
Participated Accounts, credit scoring costs, identity verification costs,
Teletrack fees, trademark and URL fees and related expenses.

(vv) “Subsequent Advance” means, with respect to an Account, an additional
borrowing by the related Borrower under the terms of such Account.

(ww) “Target Collateral Amount” shall have the meaning specified in Section
2(m).

(xx) “Taxes” shall mean any present or future tax, levy, impost, duty,
assessment, charge, fee, deduction or withholding of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed.

(yy) “Terrorism Laws” shall mean (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States of
America Treasury Department and any other enabling legislation or executive
order relating thereto and (ii) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act,
and the regulations adopted thereunder.

(zz) “Third Party Service Provider” shall mean any third party selected by RB
and acceptable to ESPV (such acceptance by ESPV not to be unreasonably withheld)
providing services that RB is required to provide under this Agreement.

2. Participation Interests.

(a) Right to Purchase Participation Interests. On each Business Day during the
Initial Term and each Renewal Term, ESPV shall have the right of first refusal,
but not the obligation, to purchase (each, a “Purchase” and collectively, the
“Purchases”) a Participation Interest in any Advance funded by RB at least three
(3) Business Days prior to such Business Day. For the avoidance of doubt, if
ESPV elects to purchase a Participation Interest in any Advance hereunder, ESPV
shall also be deemed to have agreed to purchase a Participation Interest in each
Subsequent Advance made to the related Borrower from time to time under the
terms of the related Account not earlier than the third (3rd) Business Day
following the date the applicable

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





6

--------------------------------------------------------------------------------

 



Subsequent Advance is fully funded by RB and provided that RB’s representations,
warranties and covenants under this Agreement are not breached as of the
contemplated time of purchase of such Advance, subject to the termination
provisions of this Agreement set forth in Section 17 hereof. The portion of the
Receivables evidenced by the Retained Interest shall not exceed [****] at any
given time in 2015 and [****] at any given time in 2016.

(b) Purchases and Sales of Participation Interests. On each Business Day during
the Initial Term and each Renewal Term, RB shall provide a report to ESPV of the
Receivables outstanding for which a Participation Interest may be purchased by
ESPV hereunder. ESPV shall notify RB of its election to either purchase or not
purchase a Participation Interest not less than three (3) Business Days prior to
the related Purchase Date. If ESPV elects to purchase a Participation Interest,
on the related Purchase Date, provided that RB’s representations, warranties and
covenants under this Agreement are not breached as of such time, RB shall sell
to ESPV, and ESPV shall purchase from RB, the Participation Interests specified
by ESPV at a purchase price (each, a “Purchase Price”) equal to (x) the product
of (i) the Participation Percentage and (ii) the outstanding principal amount of
the related Principal Receivables, plus (y) the Purchase Premium, plus (z) the
Participation Fee. The Principal Receivables component of the Purchase Price
shall be paid to RB on the applicable Purchase Date, and the Purchase Premium
and the Participation Fee components of the Purchase Price shall be paid to RB
within ten (10) Business Days after the end of each calendar month in accordance
with subparagraph (1) of this Section 2. On each Purchase Date, upon payment by
ESPV of the Purchase Price (excluding the components of the Purchase Price
payable to RB within ten (10) Business Days after the end of each calendar month
pursuant to subparagraph (I) of this Section 2) for a Participation Interest, RB
shall automatically be deemed to have sold, transferred, assigned, set over and
conveyed to ESPV, without recourse except as set forth herein, such
Participation Interest.

(c) Ownership of Participation Interest; Access to Loan Documents. ESPV is, and
shall be considered for all purposes as, the legal and equitable owner of each
Participation Interest purchased by it from RB hereunder. Subject to the
foregoing, RB shall own all right, title and interest with respect to the
Accounts, the Loan Documents and the Customer Information. On or prior to each
Purchase Date, to the extent permitted by applicable Law, RB shall (x) provide
access or otherwise make available to ESPV or one of its designees copies of the
Loan Documents and Borrower records relating to the Receivables in which ESPV is
purchasing a Participation Interest and (y) deliver to ESPV a Loan Schedule of
each related Account. Thereafter, for so long as any of such Accounts shall
remain outstanding, RB shall deliver or otherwise make available to ESPV on each
Business Day an updated Loan Schedule with respect to the Accounts relative to
the Receivables in which ESPV has purchased Participation Interests.

(d) Effect of Sale. THE PARTIES INTEND THAT THIS AGREEMENT CONSTITUTES A SALE
AND PURCHASE OF A PARTICIPATION INTEREST IN THE ACCOUNTS, INCLUDING THE
RECEIVABLES AND COLLECTIONS RELATED THERETO, AND SHALL IN NO WAY BE CONSTRUED AS
A LOAN OR AN EXTENSION OF CREDIT BY ESPV TO RB OR THE CREATION OF A PARTNESHIP,
JOINT VENTURE OR ANY OTHER RELATIONSHIP BETWEEN THE PARTIES.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





7

--------------------------------------------------------------------------------

 



(e) Establishment and Maintenance of Accounts.

(i) ESPV Operating Account. ESPV shall establish and maintain an account (the
“ESPV Operating Account”) at RB. On each Purchase Date, ESPV shall deposit or
shall cause to be deposited an amount equal to the applicable Purchase Price of
Participation Interests purchased on the Purchase Date. RB shall have the
ability to draft the ESPV Operating Account for purposes of daily purchases of
Participation Interests by ESPV. The ESPV Operating Account shall be the
property of ESPV. Upon termination of this Agreement, ESPV shall be entitled to
retain any amounts held in the ESPV Operating Account.

(ii) Funding Account. RB shall establish and maintain an account (“Funding
Account”) at RB. On each Purchase Date, RB shall deposit or cause to be
deposited the Purchase Price into the Funding Account. RB shall ensure that such
Funding Account shall at all times contain a balance sufficient to fund Advances
to Borrowers in respect of their Accounts on a daily basis. The Funding Account
shall be the property of RB. Upon termination of this Agreement, RB shall be
entitled to retain any amounts held in the Funding Account.

(iii) Collection Account. RB shall establish and maintain an account at RB into
which all Collections shall be deposited (the “Collection Account”) by the close
of business on each Business Day. Such Collection Account shall be the property
of RB subject to the rights of ESPV in such Collections evidenced by the
Participation Interests. All Collections in respect of Principal Receivables
received from Borrowers shall remain in the Collection Account and shall be
distributed in accordance with Section 4(a).

(f) No Recourse. Each sale of Participation Interests by RB to ESPV is without
recourse, representation or warranty of any kind, either expressed or implied,
except as may otherwise be expressly contained herein including, without
limitation, the representations and warranties set forth in Section 11(a) and
the indemnities set forth in Section 21(a)(i).

(g) Securities Laws. ESPV acknowledges and agrees that (i) the proposed sale of
Participation Interests to ESPV hereunder is a contractual relationship and does
not involve, nor is it intended in any way to constitute, the sale of a
“security” within the meaning of any applicable securities Laws and (ii) it is
not contemplated that any filing will be made with any regulatory agency or
pursuant to the securities Laws of any jurisdiction in connection with the sale
of Participation Interests to ESPV hereunder.

(h) Termination of Origination of Accounts. ESPV acknowledges and agrees that RB
may elect to reduce, suspend or terminate the origination of new Accounts or the
creation of new Receivables at any time.

(i) Rights and Remedies. In the event of an indemnifiable event as contemplated
under Section 21(a) or in the event of any failure by ESPV to perform any of its
obligations under this Agreement, RB shall have all rights and remedies
available under this Agreement and at law and in equity.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





8

--------------------------------------------------------------------------------

 



(j) Investigation of Accounts. ESPV has made such independent investigations as
it deems to be warranted into the nature, validity, enforceability,
collectability, and value of the Participation Interests and the Accounts and
the Receivables, and all other facts it deems material to the Purchase of the
Participation Interests and is entering into this transaction solely on the
basis of that investigation and ESPV’s own judgment, and is not acting in
reliance on any representation made or information furnished by RB, its
employees, agents, representatives, or independent contractors (other than the
express representations and warranties of RB contained in this Agreement). ESPV
agrees and represents that the Loan Documents made available to it were an
adequate and sufficient basis on which to determine whether and at what price to
purchase the Participation Interests. ESPV has been urged, invited and directed
to conduct and has conducted such due diligence review and analysis of the
Borrowers, the Participation Interests, the Accounts and the Receivables and the
Loan Documents, and related information, together with such records as are
generally available to the public from local, county, state and federal
authorities, record-keeping offices and courts as ESPV deems necessary, proper
or appropriate in order to make a complete informed decision with respect to the
purchase and acquisition of the Participation Interests. ESPV ACKNOWLEDGES AND
AGREES THAT ESPV IS PURCHASING PARTICIPATION INTERESTS BASED UPON ESPV’S
INDEPENDENT EXAMINATION, STUDY, INSPECTION AND KNOWLEDGE OF THE BORROWERS, THE
PARTICIPATION INTERESTS AND THE ACCOUNTS AND THE RECEIVABLES AND THAT ESPV IS
RELYING UPON ITS OWN DETERMINATION OF THE QUALITY, VALUE, AND CONDITION OF THE
BORROWERS, THE PARTICIPATION INTERESTS AND THE ACCOUNTS AND THE RECEIVABLES AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY RB.

(k) Information Sharing. With respect to the sharing of any Customer Information
relating to any Borrower or Applicant with any affiliated or non-affiliated
company, ESPV, its Affiliates and agents shall (i) comply with all applicable
federal Laws, (ii) comply with all contractual restrictions applicable to the
Accounts and (iii) not sell, transfer or otherwise convey Customer Information
to any other Person other than in connection with a subsequent sale of the
Participation Interests to a third party subject to Section 15.

(l) Payment of Purchase Premiums and Participation Fees. ESPV shall pay or cause
to be paid the Purchase Premiums and Participation Fees to RB on a monthly basis
not later than ten (10) Business Days after the end of each calendar month
during the Initial Term and each Renewal Term.

(m) Cash Collateral. In order to secure ESPV’s obligation to purchase
Participation Interests in Subsequent Advances to be made in Participated
Accounts, ESPV shall maintain cash collateral with RB as set forth in this
Section 2(m) (the “Cash Collateral”). The amount of the Cash Collateral shall be
determined on the last day of each calendar month, as [****] of the sum of the
maximum amounts of Subsequent Advances that may then be advanced under the
Participated Accounts; provided that the amount of Cash Collateral shall be not
less than [****]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





9

--------------------------------------------------------------------------------

 



or greater than [****] (the “Target Collateral Amount”). Within three (3)
Business Days after the end of each calendar month, ESPV shall wire to RB the
positive difference (if any), and RB shall wire to ESPV the negative difference
(if any), between the Target Collateral Amount and the actual Cash Collateral
amount held by RB at the end of the applicable month. To the extent that ESPV
fails to purchase and pay the Purchase Price of any Participation Interest in a
Subsequent Advance in accordance with the terms of this Agreement, RB shall be
entitled to use the Cash Collateral, after delivering written notice to ESPV, to
satisfy ESPV’s obligation to pay the Purchase Price with respect to such
Participation Interests. Upon termination of this Agreement, RB shall promptly
return any remaining Cash Collateral to ESPV.

3. Servicing and Administration of Accounts,

(a) Servicing of Accounts. RB will service, or arrange for a Third Party Service
Provider to service, the Accounts until the aggregate outstanding principal
amount thereof has been reduced to zero or until all Collections recoverable in
respect thereof (as determined by RB or such Third Party Service Provider in
accordance with the Servicing Standard) have been collected and remitted to the
Collection Account. In performing its duties as servicer of the Accounts and the
Receivables, RB or the Third Party Service Provider designated by RB shall
service and administer the Accounts and the Receivables in accordance with
Program Guidelines and shall use commercially reasonable efforts to comply with
applicable Law, and in connection therewith, shall follow customary servicing
procedures for consumer receivables similar to the Accounts (collectively, the
“Servicing Standard”); provided that, notwithstanding the foregoing, no
Participated Accounts may be modified or charged-off without the prior written
consent of ESPV (which consent shall not be unreasonably withheld or delayed),
unless such charge-off is made in accordance with the Program Guidelines. RB
shall remain primarily liable for the servicing of the Accounts and the
Receivables despite any delegation of such authority to a Third-Party Service
Provider.

(b) Oversight of Third Party Service Providers. Prior to the implementation of
any service level agreement between RB and any Third Party Service Provider with
respect to the Accounts, including, but not limited to, Third Party Servicer
Providers providing data, verification, collections and customer support
services, ESPV shall have the right to review the terms and conditions of such
service level agreement. In addition, ESPV shall have the right to confer and
consult with RB regarding the quality of the services being provided by such
Third Party Service Providers and whether such Third Party Service Providers
should be permitted to continue to provide such services under the terms of the
applicable service level agreements.

(c) Compliance Reviews and Audits. During the Initial Term, each Renewal Term
and for a period of three (3) years thereafter, each Party, any Governmental
Authority and external auditors, shall have reasonable access to the other
Party’s (including any Affiliates which are performing services in connection
with the Program) offices, to the books and records of such other Party and its
Affiliates (to the extent that such books and records pertain to the Program or
the Accounts), to the officers, employees and accountants of such other Party
and its Affiliates which are performing services in connection with the Program,
all for the same purposes of ensuring that such other Party and its Affiliates
are complying fully with its

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





10

--------------------------------------------------------------------------------

 



obligations under this Agreement and the Requirements. In addition, and not as a
limitation of the foregoing, each Party, any Governmental Authority and any
external auditors of a Party, shall have the right, from time to time during the
Initial Term and each Renewal Term, to conduct audits and/or compliance reviews
of the other Party and its Affiliates which are performing services in
connection with the Program and the records generated hereunder at the
requesting Party’s expense once every twelve (12) months; provided, that the
exercise of such audit and review rights by a Party shall be conducted during
normal business hours in a manner which does not unreasonably interfere with the
other Party’s normal business operations and customer and employee relations.

(d) Each Party shall provide to the other Party, within five (5) Business Days
of its receipt thereof, all written consumer complaints sent from, or copied to,
any Governmental Authority, any state or federal agency, or the Better Business
Bureau and all material written consumer complaints received by such Party
relating to the Program or ESPV’s or RB’s performance thereunder. Such report
shall include the name and address of the complaining Borrower, a brief summary
of the Borrower’s complaint, and, if resolved, a brief summary of how the
complaint was resolved.

4. Distributions.

(a) Distributions and Remittance Report. On each Business Day during the Initial
Term and each Renewal Term, RB shall prepare and deliver or otherwise make
available to ESPV a daily remittance report (a “Daily Remittance Report”), which
shall detail the distributions described in this Section 4(a). The Daily
Remittance Report shall be in substantially the form attached hereto as Exhibit
B.

(i) At the end of each Business Day, RB shall distribute the Participation
Percentage of all amounts on deposit in the Collection Account to ESPV, as
holder of the Participation Interest, and shall distribute the Retained
Percentage of all amounts on deposit in the Collection Account to RB, as holder
of the Retained Interest.

(ii) RB shall invoice ESPV for Servicing Fees on a monthly basis. Within ten
(10) Business Days after the receipt of a properly-documented invoice (with
copies of supporting invoices, as appropriate) from RB, ESPV shall pay or cause
to be paid such Servicing Fees.

(iii) RB shall process all Borrower requests or claims for refunds or reversals
with respect to the Accounts in the ordinary course of business. All amounts
paid and/or the cash equivalent of merchant account debits made with respect to
said refund claims shall be promptly debited from or credited to, as applicable,
the Collection Account and settled on a monthly basis. ESPV and RB shall have
liability for the Participation Percentage and Retained Percentage,
respectively, of any and all refunds, reversals and other amounts payable to
Borrowers under the Participated Accounts; provided, that ESPV’s liability for
any such refunds, reversals and other amounts payable to Borrowers under a
Participated Account shall not exceed the Participation Percentage of the
aggregate amount of cash available in the Collection Account in respect of such
Account and RB’s liability for any such refunds, reversals and other amounts

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





11

--------------------------------------------------------------------------------

 



payable to Borrowers under a Participated Account shall not exceed the Retained
Percentage of the aggregate amount of cash available in the Collection Account
in respect of such Participated Account.

(b) Periodic Reports. Not later than the fifth (5th) Business Day of each
calendar month during the term of this Agreement, RB will furnish or otherwise
make available to ESPV a monthly remittance report (a “Monthly Remittance
Report”) in substantially the format attached hereto as Exhibit C, as to the
remittances received and distributions made during the immediately preceding
calendar month. In addition, not more than sixty (60) calendar days after the
end of each calendar year during the Initial Term and each Renewal Term, RB will
furnish to ESPV an annual remittance report (an “Annual Remittance Report”) in
substantially the format attached hereto as Exhibit D as to the remittances
received and distributions made during the prior calendar year. In addition, RB
shall provide ESPV with such information concerning the Accounts and the
Participation Interests as is necessary for ESPV to prepare its federal and
other applicable income or other Tax return as ESPV may reasonably request from
time to time. Each report provided to ESPV pursuant to this Section 4(b) shall
be certified by an authorized officer of RB as to the accuracy of such report.

5. Interests of the Parties.

(a) Collections of Payments. RB shall have the exclusive right to collect all
sums due from a Borrower or any guarantors, third parties, or otherwise on
account of each Account including, but not limited to, any principal, interest,
late charges, origination fees, or other fees or penalties, whether such sums
are received directly from a Borrower, any guarantors, or any other Persons, or
as amounts payable by exercise of any right held by RB of any kind against the
deposits, accounts, moneys or other property of Borrower or against any
guarantors or any other Persons. RB shall make the proper distribution of
payments to accounts in accordance with the terms of the Agreement. Subject to
compliance with Section 3, RB shall have the right to engage a Third Party
Service Provider to handle all collections services on behalf of RB.

(b) Duties of RB.

(i) RB shall maintain such accurate and complete accounts, records and computer
systems pertaining to the Accounts and the Loan Documents as shall enable RB to
comply with this Agreement, and such accounts, records and computer systems
shall indicate ESPV’s Participation Interest in the Receivables.

(ii) RB shall maintain the Loan Documents at its principal office or at such
other office as shall be specified to ESPV by written notice not less than ten
(10) Business Days Prior to any change in location. RB shall make available to
ESPV or its duly authorized representatives, attorneys or auditors a list of
locations of the Loan Documents and the related accounts, records and computer
systems maintained by RB at such times during RB’s normal business hours as ESPV
shall reasonably instruct, which does not unreasonably interfere with RB’s
normal operations or customer or employee relations.

(iii) RB shall be solely responsible to develop, implement and comply with the
Program Guidelines.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





12

--------------------------------------------------------------------------------

 



6. Bookkeeping Entries. The sale of a Participation Interest in each Receivable,
and the Collections therefrom shall be reflected on RB’s balance sheet and other
financial statements as a sale of assets by RB to ESPV. RB shall be responsible
for maintaining a complete set of books and records for the Receivables and the
Collections therefrom which shall be clearly marked to reflect the sale of each
Participation Interest in each Receivable, and the Collections therefrom to ESPV
and the ownership in each Participation Interest by ESPV.

7. Information. Subject to any applicable Requirements and contractual
undertakings restricting disclosure and/or otherwise imposing confidentiality
obligations with respect to this Agreement, RB shall from time to time make
available to ESPV or its duly authorized representatives, attorneys or auditors,
upon written request and within a reasonable time, the following: (i) the Loan
Documents and such other information regarding the Accounts and the Receivables
that are subject to ESPV’s Participation Interest as is then available to RB
regarding the status of payments of principal, interest, finance charges and any
other applicable charges collected from the Borrower; and (ii) such other
information regarding the Accounts and the Receivables that are subject to
ESPV’s Participation Interest as may be currently required by applicable
Requirements in effect during the term of this Agreement. RB hereby authorizes
ESPV or any of its designees to verify or discuss with RB any matter relating to
any Account or any Receivable in person, by mail, by telephone or otherwise. RB
shall cooperate fully with ESPV and its designees in an effort to facilitate and
promptly conclude any such verification or discussion process.

8. Privacy. ESPV shall not disclose or distribute any Customer Information
received from RB (or copies thereof) to any Person, except (A) as required by
applicable Requirements, (B) as permitted by applicable Requirements to its
Affiliates who agree to be bound by the confidentiality provisions hereof (it
being understood that a breach by such Affiliates shall be deemed to be a breach
by ESPV) or (C) to its attorneys, accountants, and other parties to whom
disclosure is required pursuant to litigation to enforce this Agreement or to
defend the same, or in connection with tax filings, which shall remain
confidential. ESPV shall treat as confidential and shall not disclose , use or
otherwise make available any Customer Information received from RB with respect
to any Borrower, Applicant, customer or consumer, except in accordance with RB’s
privacy policy and applicable Requirements and applicable contractual
restrictions.

9. Security of Customer Information.

(a) Security. RB and ESPV shall each implement and maintain administrative,
technical and physical safeguards designed to ensure the security of Customer
Information pursuant to the Requirements including, but not limited to, the
following: (i) access controls on information systems, including controls to
authenticate and permit access only to authorized individuals and controls to
prevent its representatives from providing Customer Information to unauthorized
individuals who may seek to obtain this information through fraudulent means;
(ii) access restrictions at physical locations containing Customer Information,
such as buildings,

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





13

--------------------------------------------------------------------------------

 



computer facilities, and records storage facilities to permit access only to
authorized individuals; (iii) encryption of electronic Customer Information,
including while in transit or in storage on networks or systems to which
unauthorized individuals may have access or attempt to obtain access; (iv)
procedures designed to ensure that information system modifications are
consistent with the information security measures; (v) dual control procedures,
segregation of duties, and employee background checks for representatives with
responsibilities for or access to Customer Information; (vi) monitoring systems
and procedures to detect actual and attempted attacks on or intrusions into
information systems; (vii) response programs that specify actions to be taken
when RB or ESPV detects unauthorized access to information systems, including
immediate reports to the other parties; (viii) measures to protect against
destruction, loss or damage of Customer Information due to potential
environmental hazards, such as fire and water damage or technological failures;
(ix) training staff to implement the information security measures; (x) regular
testing of key controls, systems and procedures of the information security
measures by independent third parties or staff independent of those that develop
or maintain the security measures; and (xi) appropriate measures to completely
and permanently destroy Customer Information by shredding, permanently erasing,
or otherwise permanently rendering Customer Information inaccessible and
illegible. Each of RB and ESPV shall respond promptly and thoroughly to any
requests for information concerning the respective information security measures
implemented by such party.

(b) Notice of Breach. ESPV will promptly provide RB with notice of any attempted
or actual breach resulting in unauthorized intrusion(s) of the Customer
Information that it becomes aware of and shall work with RB to determine the
corrective action taken. ESPV shall assess the nature and scope of any incident,
work with RB to mitigate the effects thereof and specifically identify the
Customer Information that has or may have been improperly accessed or misused.
ESPV shall take commercially reasonable steps under applicable Laws to contain
and control any incident of breach of security relating to the Customer
Information, assist RB with all reasonably requested steps under applicable Laws
needed to notify Borrowers of any such breach and prevent harm or inconvenience
from such breach, and agrees upon request to permit RB to investigate the
circumstances (including permitting third parties to conduct such investigation)
and indemnify RB for any loss or costs associated (as incurred) with any breach
of security or unauthorized disclosure.

(c) Return of Customer Information. Upon the termination or expiration of this
Agreement, or at any time upon the reasonable request of RB, ESPV shall return
(or destroy) all RB Customer Information in its possession or in the possession
of any of its representatives, contractors or third parties. Any RB Customer
Information maintained in an electronic format shall be destroyed or returned to
RB in a format as directed by RB or, in the event no directions have been
received, in an industry standard format. Notwithstanding the foregoing, if ESPV
is in possession of tangible property containing the RB Customer Information,
then ESPV may retain one archived copy of such material, subject to the terms of
this Agreement, which may be used solely for regulatory or litigation purposes
and may not be used for any other purpose. Compliance with this Section 9(c)
shall be certified in writing, including a statement that no copies of RB
Customer Information have been retained, except as necessary for regulatory or
litigation purposes.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





14

--------------------------------------------------------------------------------

 



10. Costs and Expenses. Except as otherwise provided herein, each Party shall be
responsible for its own costs, expenses, liabilities and disbursements incurred
or paid in connection with the negotiation, drafting, execution or delivery of
this Agreement, the performance of this Agreement, or matters relating to or
arising therefrom, excluding any indemnity obligations hereunder, and each Party
shall be at risk (to the extent of its Participation Interest or Retained
Interest, as applicable) for the non-payment of principal, interest or fees by
Borrowers on the Accounts.

11. Representations and Warranties.

(a) The representations and warranties made by RB pursuant to this Section 11(a)
shall not merge into any document associated herewith and shall survive and
continue until the later of (x) the termination of this Agreement or (y) such
time as ESPV shall cease to hold any Participation Interest; provided, that the
representations and warranties contained in Sections 11(a)(i), (ii), (iii),
(iv), (v), (vi), (viii) and (ix) shall survive such termination indefinitely,
and all of such representations and warranties made by RB shall be enforceable
at law or in equity against RB, its successors and assigns, by ESPV and its
Affiliates, successors and assigns. Unless otherwise disclosed in writing by RB
to ESPV not less than three (3) Business Days prior to a Purchase Date, RB
hereby makes the following representations and warranties to ESPV as of the date
hereof and as of each Purchase Date:

(i) Organization and Good Standing. RB is a Kentucky banking corporation,
validly existing and in good standing under the laws of the Commonwealth of
Kentucky;

(ii) Due Qualification. RB (A) has obtained all licenses and approvals that are
now known to be required under applicable Law, (B) is in compliance with its
organizational documents and (C) is duly qualified to engage in banking services
under applicable Law and in all other jurisdictions where the nature of its
business makes such qualification necessary (other than such jurisdictions in
which the failure to be so qualified could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect on RB);

(iii) Due Authorization; Enforceability. RB has the full corporate power and
corporate authority to execute and deliver this Agreement and to perform all its
obligations hereunder, including, without limitation, selling and transferring
the Participation Interests hereunder. The execution, delivery and performance
of this Agreement by RB including, without limitation, the sale and transfer of
the Participation Interests hereunder, have been duly authorized by all
necessary action on its part and do not and will not contravene any provision of
its organizational documents. This Agreement has been duly executed and
delivered by RB and constitutes the legal, valid and binding obligation of RB,
enforceable against RB in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and/or other similar laws and general equitable
principles;

(iv) No Conflict. The execution, delivery and performance by RB of this
Agreement and the transactions contemplated hereby do not violate, conflict with
or result in a breach or default under the organizational documents of RB or any
agreement or other document to which RB is a party or by which it or any of its
property is bound;

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





15

--------------------------------------------------------------------------------

 



(v) No Proceeding. There is no litigation or administrative proceeding before
any court, tribunal or governmental body presently pending or, to the knowledge
of RB, threatened against RB related to the transactions contemplated by this
Agreement or RB’s ability to perform its obligations hereunder;

(vi) Criminal Matters; Tax Liens; Proceedings and Judgments. Neither RB nor any
of its officers, directors, members or managers has been subject to any of the
following:

(A) Criminal conviction (except minor traffic offenses and other petty
offenses);

(B) Tax liens for amounts which are past due and which are not being contested
in good faith by appropriate proceedings for which adequate reserves made in
accordance with GAAP are being maintained;

(C) Administrative or enforcement proceedings commenced by any Governmental
Authority (whether or not such Governmental Authority has jurisdiction over RB,
including but not limited to the Securities and Exchange Commission, any state
securities regulatory authority, or the Federal Trade Commission); or

(D) Restraining order, decree, injunction, or judgment entered in any proceeding
or lawsuit alleging fraud on the part of RB or any principal thereof;

(vii) Participation Interests. Each of the Participation Interests to be
transferred by RB hereunder has been duly authorized and, upon such transfer in
accordance with the terms hereof, shall be validly transferred free from all
Taxes, Liens and charges with respect to the transfer thereof. Upon receipt of
the Participation Interests hereunder, ESPV will be vested with good and
marketable title thereto, free and clear of all Taxes, Liens and charges with
respect to the transfer thereof; Each of the Account, the Loan Documents, the
Receivables and the Participation Interests are, and shall be at all times,
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Internal Revenue Code and any related Treasury regulations
promulgated thereunder; The applicable Advance and associated Receivable has
been fully funded by RB;

(viii) No Consents. RB is not required to obtain any consent, authorization,
approval, order, license, franchise, permit, certificate or accreditation of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or authority under applicable Law in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement;

(ix) Indebtedness and Other Contracts. RB (A) has no outstanding Indebtedness,
(B) is not a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument could

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





16

--------------------------------------------------------------------------------

 



reasonably be expected to result in a Material Adverse Effect or (C) is not in
violation of any term of or in default under any Material Contract, any of which
could reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect;

(x) Creation, Perfection, and Priority of Liens. If, notwithstanding the
Parties’ intent and belief, based on the advice of counsel and their independent
analyses, the sale to ESPV of Participation Interests pursuant to this Agreement
is held or deemed not to be an absolute sale or is held or deemed to be a pledge
of security for a loan, RB will not dispute that Section 19(c) is effective to
create in favor of ESPV a legal, valid, binding, and upon the filing of the
appropriate financing statements (such filing locations to be at the sole
discretion of ESPV), enforceable perfected first priority security interest and
Lien in the entire right, title and interest of RB in and to the ESPV
Collateral;

(xi) Absence of Litigation. There is no Proceeding pending or, to the knowledge
of RB, threatened in writing against or affecting RB which (A) could reasonably
be expected to result, either individually or in the aggregate, in a Material
Adverse Effect, (B) if adversely determined, could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect or
(C) questions the validity of this Agreement or any of the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto;

(xii) No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to RB or its business, properties, prospects,
operations or financial condition, that would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

(xiii) Tax Status. RB (A) has made or filed all foreign, federal and state
income and all other material tax returns, reports and declarations required by
any jurisdiction to which RB is subject and legally obligated to comply, except
prior to the date hereof where any failure to do so did not result in any
material penalties to RB, (B) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and for which an
adequate reserve has been established on its books in accordance with GAAP, and
(C) has set aside on its books adequate reserves in accordance with GAAP for the
payment of all taxes owed to a jurisdiction to which RB is subject and is
legally obligated to comply for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be delinquent by the taxing authority of any
jurisdiction (other than those being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and subject to adequate
reserves taken by RB as shall be required in conformity with GAAP) to which RB
is subject and is legally obligated to comply;

(xiv) Conduct of Business; Regulatory Permits. RB is not in violation of any
term of or in default under its certificate of formation or operating agreement
or other governing documents. RB is not in violation of any judgment, decree or
order or any statute, ordinance,

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





17

--------------------------------------------------------------------------------

 



rule or regulation applicable to RB (A) purporting to enjoin or restrain the
execution, delivery or performance of this Agreement, or directing that the
transactions provided for herein not be consummated as herein provided, or (B)
to the extent any such violation would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. RB possesses all
material consents, authorizations, approvals, orders, licenses, franchises,
permits, certificates and accreditations necessary to conduct its business, and
RB has not received any notice of proceedings relating to the revocation or
modification of any such consents, authorizations, approvals, orders, licenses,
franchises, permits, certificates, accreditations or permits. RB is in
compliance with all Requirements, except to the extent any such non-compliance
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(xv) Disclosure. Notwithstanding any other provision of this Agreement, all
disclosures provided to ESPV regarding RB, its business and properties, and the
transactions contemplated hereby and thereby, furnished by or on behalf of RB,
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, taken as a whole and in the light of
the circumstances under which they were made, not materially misleading. To its
knowledge, no materially adverse event or circumstance has occurred or
information exists with respect to RB or any of its business, properties,
prospects, operations or condition (financial or otherwise), which has not been
disclosed to ESPV;

(xvi) Terrorism Laws. To the extent applicable, RB is in compliance, in all
material respects, with all Terrorism Laws.

(b) The representations and warranties made by ESPV in this Section 11(b) shall
not merge into any document associated herewith and shall survive and continue
until the later of (x) the termination of this Agreement or (y) such time as
ESPV shall cease to hold any Participation Interest; provided, that the
representations and warranties contained in Sections 11(b)(i), (ii), (iii),
(iv), (v), (vi), (viii) and (xi) shall survive such termination indefinitely,
and shall be enforceable at law or in equity against ESPV, its successors and
assigns, by RB and its successors and assigns. Unless otherwise disclosed in
writing by ESPV to RB not less than three (3) Business Days prior to the related
Purchase Date, ESPV hereby makes the following representations and warranties to
RB as of the date hereof and as of each Purchase Date:

(i) Organization and Good Standing. ESPV is an exempted company incorporated
with limited liability duly formed under the laws of the Cayman Islands, validly
existing and in good standing under the laws of the Cayman Islands and has full
power, authority and the legal right to own its properties and conduct its
business as now conducted, and to execute, deliver and perform its obligations
under this Agreement;

(ii) Due Qualification. ESPV (A) is in compliance with its constitutional
documents and (B) is duly qualified to do business in the Cayman Islands and all
other jurisdictions where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be so qualified
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on ESPV);

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





18

--------------------------------------------------------------------------------

 



(iii) Due Authorization; Enforceability. ESPV has the full power and authority
to execute and deliver this Agreement, to perform all its obligations hereunder
and to purchase Participation Interests hereunder. The execution, delivery and
performance of this Agreement by ESPV and contemplated purchase by ESPV of
Participation Interests hereunder have been duly authorized by all necessary
corporate action on its part and do not and will not contravene any provision of
its constitutional documents;

(iv) No Conflict. The execution, delivery and performance by ESPV of this
Agreement and the transactions contemplated hereby, including, without
limitation, the contemplated purchase by ESPV of Participation Interests
hereunder, do not violate, conflict with or result in a breach or default under
the constitutional documents of ESPV or any Law applicable to ESPV or any
agreement or other document to which ESPV is a party or by which it or any of
its property is bound;

(v) No Proceeding. There is no litigation or administrative proceeding before
any Governmental Authority presently pending or threatened against ESPV which
would have a Material Adverse Effect on the transactions contemplated by, or
ESPV’s ability to perform its obligations under this Agreement;

(vi) ESPV Accepts “As-Is” Condition. EXECUTION OF THIS AGREEMENT SHALL
CONSTITUTE AN ACKNOWLEDGEMENT BY ESPV THAT THE PURCHASE OF EACH PARTICIPATION
INTEREST WAS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OR
OTHERWISE (OTHER THAN THE EXPRESS REPRESENTATIONS AND WARRANTIES OF RB CONTAINED
IN THIS AGREEMENT) IN AN “AS-IS”, “WITH ALL FAULTS” CONDITION BASED SOLELY ON
ESPV’S OWN INSPECTION. ESPV acknowledges and agrees that RB has not and does not
represent, warrant or covenant the nature, accuracy, completeness,
enforceability or validity of any of the Participation Interests, the Accounts
and the Receivables or Loan Documents. All documentation, information, analysis
and/or correspondence, if any, which is or may be sold, transferred, assigned
and conveyed to ESPV with respect to any and all Participation Interests, the
Accounts and the Receivables or the Loan Documents are done so on an “as is”
basis, with all faults;

(vii) Independent Investigation. ESPV represents and warrants to RB that ESPV
based its decision to purchase each Participation Interest solely upon ESPV’s
investigation and evaluation of the Participation Interests, the Accounts and
the Receivables and each Borrower’s creditworthiness, to the extent deemed
necessary or advisable by ESPV, and not in reliance on any information,
representation or advice provided by RB. ESPV further warrants that it will,
without reliance on RB’s advice and analysis and based on such documents and
information as ESPV deems appropriate at the time, continue to make its own
investment decisions in connection with the Participation Interests, the
Accounts and the Receivables and the Purchase of Participation Interests;

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





19

--------------------------------------------------------------------------------

 



(viii) Criminal Matters; Tax Liens; Proceedings and Judgments. Neither ESPV nor
any of its officers, directors, members or managers has been subject to any of
the following:

(A) Criminal conviction (except minor traffic offenses and other petty
offenses);

(B) Tax liens for amounts which are past due and which are not being contested
in good faith by appropriate proceedings for which adequate reserves made in
accordance with GAAP are being maintained;

(C) Administrative or enforcement proceedings commenced by any Governmental
Authority (whether or not such Governmental Authority has jurisdiction over
ESPV, including but not limited to the Securities and Exchange Commission, any
state securities regulatory authority, or the Federal Trade Commission); or

(D) Restraining order, decree, injunction, or judgment entered in any proceeding
or lawsuit alleging fraud on the part of ESPV or any principal thereof;

(ix) Investment Representation. ESPV hereby represents and warrants to RB that
(A) the purchase of Participation Interests is a legal investment for ESPV under
applicable laws, (B) ESPV has acquired and is acquiring the Participation
Interests for its own account and not with a view to the sale, transfer or other
distribution thereof, (C) ESPV realizes that the Participation Interests are not
registered under any securities Laws, (D) ESPV understands that its Purchase of
Participation Interests involves a high degree of risk, (E) ESPV has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risk of the Purchase of Participation Interests
hereunder, (F) ESPV can afford a complete loss of the sums advanced and to be
advanced hereunder, (G) ESPV acknowledges that it has been offered an
opportunity to ask questions of and receive answers from officers of RB
concerning all material aspects of this Agreement, the Participation Interests
and the Accounts and the Receivables, and that any request for such information
has been fully complied with to the extent RB possesses such information or can
acquire it without unreasonable effort or expense and (H) ESPV recognizes that
no Governmental Authority has passed upon the Participation Interests, the
Accounts and the Receivables or this Agreement or made any finding or
determination as to their fairness; and

(x) Disclosure. Notwithstanding any other provision of this Agreement, all
disclosures provided to RB regarding ESPV, its business and properties, and the
transactions contemplated hereby and thereby, furnished by or on behalf of ESPV,
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, taken as a whole and in the light of
the circumstances under which they were made, not materially misleading. To its
knowledge, no materially adverse event or circumstance has occurred or
information exists with respect to ESPV or any of its business, properties,
prospects, operations or condition (financial or otherwise), which has not been
disclosed to RB.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





20

--------------------------------------------------------------------------------

 



(xi) Indebtedness and Other Contracts. ESPV (A) has no outstanding Indebtedness
except for Indebtedness owed to an Affiliate, (B) is not a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect or (C) is not in
violation of any term of or in default under any Material Contract, any of which
could reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect;

(xii) Absence of Litigation. There is no Proceeding pending or, to the knowledge
of ESPV, threatened in writing against or affecting ESPV which (A) could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, (B) if adversely determined, could reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect or (C) questions the validity of this Agreement or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto;

(xiii) No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to ESPV or its business, properties,
prospects, operations or financial condition, that would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect;

(xiv) Tax Status. ESPV (A) has made or filed all foreign, federal and state
income and all other material tax returns, reports and declarations required by
any jurisdiction to which ESPV is subject and legally obligated to comply,
except prior to the date hereof where any failure to do so did not result in any
material penalties to RB, (B) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and for which an
adequate reserve has been established on its books in accordance with GAAP, and
(C) has set aside on its books adequate reserves in accordance with GAAP for the
payment of all taxes owed to a jurisdiction to which ESPV is subject and is
legally obligated to comply for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be delinquent by the taxing authority of any
jurisdiction (other than those being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and subject to adequate
reserves taken by ESPV as shall be required in conformity with GAAP) to which RB
is subject and is legally obligated to comply, and the officers of ESPV know of
no basis for any such claim;

(xv) Conduct of Business; Regulatory Permits. ESPV is not in violation of any
term of or in default under its certificate of formation or operating agreement
or other governing documents. ESPV is not in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to ESPV (A)
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement, or directing that the transactions provided for herein not be
consummated as herein provided, or (B) to the extent any such violation would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. ESPV

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





21

--------------------------------------------------------------------------------

 



possesses all material consents, authorizations, approvals, orders, licenses,
franchises, permits, certificates and accreditations necessary to conduct its
business, and ESPV has not received any notice of proceedings relating to the
revocation or modification of any such consents, authorizations, approvals,
orders, licenses, franchises, permits, certificates, accreditations or permits.
ESPV is in compliance with all Requirements, except to the extent any such
non-compliance would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect;

12. Covenants of RB. Until this Agreement shall have terminated:

(a) Notices from Governmental Authority or Threat or Initiation of Litigation or
Arbitration. Unless prohibited by applicable Law or Governmental Authority, RB
will deliver to ESPV, within five (5) Business Days of the date of receipt, (i)
any notice received by RB of actual or threatened adverse action issued by any
Governmental Authority with respect to the Program, whether or not such
Governmental Authority has jurisdiction over RB, the Participation Interests or
the Accounts and the Receivables, and (ii) notice received by RB of any actual
or threatened litigation or arbitration with respect to any Third Party Service
Provider with respect to the Program. If such delivery of the actual notice is
prohibited by applicable Law or Governmental Authority, then, if allowable by
Law or the Governmental Authority, RB shall provide ESPV with written notice of
such action and summary thereof.

(b) Mergers; Acquisitions and Asset Sales. RB shall not enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sublease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of the Accounts, the
Receivables the Collections and/or the Retained Interests, except as provided in
this Agreement. This Section 12(b) does not apply to any merger, acquisition or
asset sale to an Affiliate of RB.

(c) Other Information. Subject to limitations imposed by applicable Laws or any
Governmental Authority, RB will deliver to ESPV:

(i) promptly after submission to any Governmental Authority, copies of all
documents and information furnished to such Governmental Authority in connection
with any investigation of RB in relation to the Program (other than any routine
inquiry); and

(ii) copies of such other information, documents and data with respect to RB as
from time to time may be reasonably requested by ESPV.

(d) Prohibition Against Liens. RB shall not, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any of the
Accounts, the Receivables, the Collections or the Retained Interests, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to the Accounts, the Receivables,
the Collections and/or the Retained Interests, under the UCC of any State or
under any similar recording or notice statute.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





22

--------------------------------------------------------------------------------

 



(e) Prohibition Against Indebtedness. Without the express written consent of
ESPV, RB shall not, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness secured by a Lien on the Accounts, the Receivables, the Collections
or the Retained Interests.

(f) Books and Records; Inspections.

(i) RB shall (A) keep adequate books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities related to the Accounts and the Receivables and (B)
permit any representatives designated by ESPV (including any consultants,
accountants, lawyers and appraisers retained by ESPV) to visit and inspect any
of the properties of RB in relation to the Accounts, to inspect, copy and take
extracts from its and their financial and accounting records related to the
Accounts and the Receivables, and to discuss its and their affairs, finances and
accounts with its and their officers and independent accountants, all upon
reasonable prior written notice and at such reasonable times during normal
business hours and as often as may reasonably be requested but not more than
once per calendar year and by this provision RB authorizes such accountants to
discuss with ESPV and such representatives the affairs, finances and accounts of
RB. RB acknowledges that ESPV, after exercising its rights of inspection, may
prepare certain reports pertaining to RB’s assets for internal use by ESPV. All
such inspections are subject to the obligations of confidentiality as set forth
herein.

(ii) Without limiting the foregoing, ESPV may, upon reasonable prior written
notice, at ESPV’s sole cost and expense, make test verifications of the Accounts
and the Receivables in any manner and through any medium that ESPV considers
advisable, and RB shall furnish all such assistance and information as ESPV may
require in connection therewith.

(iii) ESPV shall provide or shall cause to be provided to RB unaudited quarterly
financial statements of ESPV not later than thirty (30) calendar days after the
end of each calendar quarter.

(g) No Further Negative Pledges. RB shall not enter into, assume or become
subject to any agreement (other than this Agreement) prohibiting or otherwise
restricting the existence of any Lien upon the Accounts, the Receivables, the
Collections or the Retained Interests, or requiring the grant of any security
with regard to the Accounts, the Receivables, the Collections or the Retained
Interests.

(h) Existence and Maintenance of Properties. RB shall maintain and preserve (i)
its existence and good standing in the jurisdiction of its organization and (ii)
its qualification to do business and good standing in each jurisdiction where
the nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be so qualified or in good standing could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect).

(i) Modification of Organizational Documents, Loan Documents and Program
Guidelines. RB shall not, without the prior written consent of ESPV (which
consent shall not be

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





23

--------------------------------------------------------------------------------

 



unreasonably withheld or delayed), permit any of (i) its charter or other
organizational documents, (ii) the Loan Documents, or (iii) the Program
Guidelines to be amended or modified in any respect that is contrary to the
terms of this Agreement unless such amendment or modification is necessary to
comply with Requirements.

(j) Compliance with Requirements. RB will comply in all material respects with
all Requirements. RB shall cause each of the Accounts, the Loan Documents, the
Receivables and the Participation Interests to be maintained and treated at all
times in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related Treasury regulations promulgated
thereunder.

(k) Review of Program Guidelines. RB shall, (i) in a manner satisfactory to
ESPV, cooperate with and assist ESPV and its attorneys, officers, employees,
representatives, consultants and agents (collectively, the “Reviewing Parties”
and each, a “Reviewing Party”) in connection with any Reviewing Party’s
regulatory review and due diligence of the Program Guidelines after the Closing
Date, (ii) review and consider in good faith any issues raised by, or comments,
recommendations or guidance from, any Reviewing Party with respect to the
Program Guidelines and (iii) within 90 days (or such longer period as may be
agreed to by ESPV in its sole discretion) of RB’s receipt of written notice of
any comments, recommendations or guidance from a Reviewing Party in accordance
with the preceding clause (ii), resolve or address any such issues.

13. Covenants of ESPV. Until this Agreement shall have terminated:

(a) Notices from Governmental Authority or Threat or initiation of Litigation or
Arbitration. Unless prohibited by applicable Laws or Governmental Authority,
ESPV will deliver to RB, within five (5) Business Days of the date of receipt,
(i) any notice of actual or threatened adverse action issued by any Governmental
Authority, whether or not such state or federal regulatory agency has
jurisdiction over ESPV, the Participation Interests or the Accounts and the
Receivables, and (ii) notice of any actual or threatened litigation or
arbitration with respect to any Third Party Service Provider with respect to the
Program. If such delivery of the actual notice is prohibited by applicable Law
or Governmental Authority, then, if allowable by Law or the Governmental
Authority, ESPV shall provide RB with written notice of such action and summary
thereof.

(b) Other Information. Subject to limitations imposed by Law, ESPV will deliver
to RB:

(i) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of ESPV (other than any routine inquiry); and

(ii) such other information, documents and data with respect to ESPV as from
time to time may be reasonably requested by RB.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





24

--------------------------------------------------------------------------------

 



(c) Books and Records; Inspections.

(i) ESPV shall (A) keep adequate books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities related to the Accounts and the Receivables and (B)
permit any representatives designated by RB (including any consultants,
accountants, lawyers and appraisers retained by RB) to visit and inspect any of
the properties of ESPV in relation to the Accounts, to inspect, copy and take
extracts from its and their financial and accounting records related to the
Accounts and the Receivables, and to discuss its and their affairs, finances and
accounts with its and their officers and independent accountants, all upon
reasonable prior written notice and at such reasonable times during normal
business hours and as often as may reasonably be requested but not more than
once per calendar year and by this provision ESPV authorizes such accountants to
discuss with RB and such representatives the affairs, finances and accounts of
ESPV. ESPV acknowledges that RB, after exercising its rights of inspection, may
prepare certain reports pertaining to ESPV’s assets for internal use by RB. All
such inspections are subject to the obligations of confidentiality as set forth
herein.

(ii) Without limiting the foregoing, RB may, at RB’s sole cost and expense, make
test verifications of the Accounts and the Receivables in any manner and through
any medium that RB considers advisable, and ESPV shall furnish all such
assistance and information as RB may require in connection therewith.

(d) Compliance with Requirements. ESPV will comply in all material respects with
all Requirements.

14. Reserved.

15. Right of Transfer.

(a) Subject to Section 15(c) hereof, ESPV and any of its Affiliates which make
Purchases hereunder may, upon the prior written consent of RB (which consent
shall not be unreasonably withheld or delayed, and which consent shall not be
required (i) in connection with a transfer by or among ESPV and its Affiliates
or (ii) during such times as RB is in breach of this Agreement (solely to the
extent such breach continues uncured for a period of thirty (30) calendar
days)), assign the Participation Interests and/or their respective rights under
this Agreement (each a “Participation Right”) to any other entity subject to
such assignee agreeing in writing to be bound by the terms set forth in this
Agreement, subject to Section 15(b).

(b) Upon the transfer by ESPV or any of its Affiliates of any Participation
Right pursuant to Section 15(a), ESPV or any of its Affiliates which transfer a
Participation Right shall have no further obligations hereunder with respect to
such Participation Right provided that such assignee shall have agreed in
writing to be bound by the terms set forth in this Agreement. Similarly, after
any such assignment, RB will have no right to enforce any provision of this
Agreement against ESPV or its Affiliates, as assignors, and shall look to the
assignee as the counterparty to this Agreement.

(c) RB, in its capacity as registrar (the “Registrar”), acting solely for this
purpose also as a non-fiduciary agent of the applicable Borrowers, shall
maintain at an office located in the

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





25

--------------------------------------------------------------------------------

 



United States a copy of the issuance and each assignment of the Participation
Interests delivered to the Registrar and a register (the “Register”) for the
recordation of the names and addresses of the original owners, assignees and
participants, and the principal amount and stated interest of Participation
Interests held by the original owner and each assignee thereof from time to
time. The Register may be in electronic form. The entries of the Register shall
be conclusive evidence of, and the Registrar, ESPV and all of its assignees
shall treat each Person whose name is recorded in the Register pursuant to these
terms as the owner of, such Participation Interests for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be kept
confidential except the Registrar may disclose the Register to its agents,
advisors, counsel and accountants, as required under the Requirements and in
connection with any litigation hereunder and expect to the extent that such
disclosure is necessary to establish that any participation and any obligation
to which the participation relates is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. Any fees and expenses of
the Registrar for its services shall be charged to the registered owner of the
Participation Interests and not to the Registrar. Notwithstanding anything to
the contrary contained herein, the Participation Interests and this Agreement
are registered obligations and the right, title, and interest of each holder of
a Participation Interest, and their assignees, in and to such Participation
Interest (or any rights under this Agreement) shall be transferable only upon
notation of such transfer in the Register. This Section 15 shall be construed so
that the Borrowers’ obligations under the Loan Documents, the Receivables and
the Participation Interests are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code and any related Treasury regulations promulgated thereunder.

16. Liability of RB. ESPV acknowledges that each Purchase by it of Participation
Interests hereunder shall be “AS IS,” without recourse to or reliance on any
representations or warranties of RB, except as expressly provided herein, and
that the Purchase Price reflects such fact. As a result, ESPV agrees that in no
event shall RB be liable for any damages or claims for lost profits or
consequential, incidental, indirect or punitive damages of ESPV, ESPV’s
Affiliates or any subsequent purchaser or assignee of the Participation
Interests. ESPV also agrees that no subsequent purchaser or assignee of the
Participation Interests shall have a direct cause of action against, or right of
indemnification from, RB and that all purchase agreements with such Persons
shall so provide.

17. Termination.

(a) Unless terminated earlier in accordance with this Agreement, the term of
this Agreement shall commence as of the Effective Date and shall continue for a
period of three (3) years (the “Initial Term”). If not earlier terminated, this
Agreement will automatically renew for subsequent one (1) year periods (each a
“Renewal Term”) unless either Party provides written notice of termination at
least ninety (90) calendar days prior to the expiration of the Initial Term or
any Renewal Term.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





26

--------------------------------------------------------------------------------

 



(b) Subject to the provisions of Section 20(c), this Agreement may also be
terminated upon the occurrence of one or more of the following events, within
the time periods set forth below:

(i) If either Party breaches this Agreement in any material respect, including,
without limitation, any breach of any representation, warranty or covenant
contained herein in any material respect, the non-breaching Party may
immediately terminate this Agreement after providing written notice of such
breach to the breaching Party and if such breaching Party does not cure such
breach within sixty (60) calendar days after receipt of the written notice of
the breach.

(ii) ESPV may terminate this Agreement by giving written notice at least sixty
(60) calendar days in advance of termination if RB ceases to extend credit under
the Accounts and RB does not resume extending credit within such sixty (60)
calendar day period, or if any Government Authority requires changes in the
Program, and such changes require more than sixty (60) days to implement, then
such period of time as is reasonable to implement such changes.

(iii) ESPV may terminate this Agreement for any reason by giving written notice
at least three (3) Business Days in advance of the proposed termination date;
provided that ESPV will remain obligated for a period of sixty (60) days to
purchase Participation Interests in additional Receivables related to Accounts
in which ESPV owned a Participation Interest as of the proposed termination
date.

(iv) Either Party may terminate this Agreement at any time if the terminating
Party determines, in its reasonable discretion, that the non-terminating Party
does not have or have access to sufficient capital resources to fulfill its
obligations pursuant to this Agreement and the non-terminating Party does not
provide information within fourteen (14) calendar days reasonably satisfactory
to the terminating Party that such non-terminating Party either has or has
access to sufficient capital resources to fulfill its obligations hereunder.

(v) This Agreement shall terminate upon the occurrence of an Insolvency Event
(as defined below) by either Party. It shall constitute an insolvency event
(“Insolvency Event”) by RB if RB shall file for protection under United States
bankruptcy laws, or RB fails to pay its obligations as they become due in the
ordinary course of business. It shall constitute an Insolvency Event by ESPV
hereunder if ESPV shall file for protection under United States bankruptcy laws,
an involuntary petition is filed against ESPV under any such laws and is not
dismissed within sixty (60) calendar days of such filing, a receiver or any
Governmental Authority takes control of ESPV, or ESPV fails to pay its
obligations as they become due in the ordinary course of business.

(vi) In the event of an act of God or other natural disaster which makes the
carrying out of this Agreement impossible, or if a Party’s performance hereunder
is rendered illegal or materially adversely affected by reason of Changes in Law
applicable to the Participation Interests, the Accounts and the Receivables or
to either Party, or if a Party is advised in writing by any Governmental
Authority having or asserting jurisdiction over such Party, the Participation
Interests or the Accounts and the Receivables that the performance of its
obligations under this Agreement is or may be unlawful, then the Party unable to
perform, or whose performance has been rendered illegal or who has been so
advised by a Governmental

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





27

--------------------------------------------------------------------------------

 



Authority, may terminate this Agreement by giving written notice at least sixty
(60) calendar days in advance of termination to the other Party, unless such
changes in applicable Law or communication from such Governmental Authority
require earlier termination, in which case termination shall be effective upon
such earlier required date.

(vii) Notwithstanding any other provision in this Agreement, upon the occurrence
of any Change in Law or Requirements that has a Material Adverse Effect, the
Party materially and adversely affected by such Change in Law or Requirements,
upon written notice to the other Party made in accordance with Section 20(a),
may terminate this Agreement.

(viii) Either Party may terminate this Agreement upon termination of the
Marketing Agreement or the License and Support Agreement, as applicable, by
delivering written notice thereof to the non-terminating Party.

(ix) Upon written direction by Governmental Authority having jurisdiction over
RB to limit or cease the performance by RB of its obligations under this
Agreement, RB may terminate this Agreement.

(c) Upon any termination of this Agreement, the parties shall cooperate in good
faith on developing a transition plan and on transitioning the obligations of
the terminating party to the other party or a Third Party Service Provider.

18. Effect of Agreement and Relationship of Parties; Integration. This Agreement
is not intended to constitute, and shall not be construed to establish, a
partnership or joint venture among any of the Parties. The Parties will have no
obligations or responsibilities to each other except as specifically stated
herein.

19. Intent of the Parties.

(a) The relationship between the Parties hereunder is not intended to be that of
debtor and creditor. This Agreement will not create a joint venture, partnership
or other formal business relationship or entity of any kind, or an obligation to
form any such relationship or entity.

(b) It is the intention of the Parties that the sale of the Participation
Interests pursuant to this Agreement shall be an absolute sale, without
recourse, of the Participation Interests (and the Parties agree to treat the
transfer of the Participation Interests as an absolute sale rather than a
secured financing), which includes interests in the Accounts and the Receivables
to the extent of the Participation Interests and the applicable Participation
Percentage. In addition, it is the intention of the parties that each of the
Participation Interest and the Retained Interest constitute “Participating
Interests” as such term is defined in FASB ASC 860, Transfers and Servicing,
Section 860-10-40-6A.

(c) If, notwithstanding the Parties’ intent and belief, based on the advice of
counsel and their independent analyses, the sale to ESPV of Participation
Interests pursuant to this Agreement is held or deemed not to be an absolute
sale or is held or deemed to be a pledge of security for a loan, RB and ESPV
intend that the rights and obligations of the Parties shall be

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





28

--------------------------------------------------------------------------------

 



established pursuant to the terms of this Agreement and that, in such event, RB
shall be deemed to have assigned and granted to ESPV a security interest in and,
as of the date of this Agreement, does hereby assign and grant to ESPV a
security interest in, the Participation Interests, which includes the applicable
Participation Percentage in the Accounts and the Receivables and all proceeds
thereof (collectively, the “ESPV Collateral”), it being the intention of the
Parties that such assignment and security interest shall be, upon the filing of
the appropriate financing statement in the appropriate office(s) (such filing
location(s) to be at the sole discretion of ESPV), perfected and of first
priority under the Law. In such event, with respect to the ESPV Collateral, this
Agreement shall constitute, and hereby is, a security agreement under the Law.

(d) RB hereby authorizes ESPV to file financing statements in form and content
reasonably acceptable to RB with the appropriate filing offices to evidence the
sale of the Participation Interests to ESPV hereunder and to perfect the
assignments of the Participation Interests to ESPV as a first priority security
interest.

(e) RB and ESPV each acknowledge and agree that it is the intention of the
Parties that RB is the sole lender with respect to the Accounts and the
Receivables, and ESPV shall not assert that it is the lender of the Accounts and
the Receivables in connection with any litigation, regulatory purpose or any
other purpose.

(f) Each party to this Agreement agrees that for all relevant U.S. federal,
state and local tax purposes: (i) the rights and obligations of ESPV as set
forth herein shall be treated as a participation in the Receivables; (ii) no
party intends to form a partnership or a debtor-creditor relationship with any
other party under this Agreement; and (iii) no party shall (A) file any tax
return, report or declaration inconsistent with the foregoing, (B) take any
position inconsistent with the foregoing in any proceeding before any taxing
authority, or (C) enter into any agreement with any other person inconsistent
with the foregoing. ESPV shall provide IRS Form W-8BEN to RB upon the execution
of this Agreement, and thereafter upon reasonable request by RB.

(g) In connection herewith the Parties state and affirm that RB:

(i) retains sole authority to establish underwriting criteria with respect to
the Accounts (which shall include, without limitation, specific criteria for
evaluating an Applicant’s ability to repay an Account, including the initial
advance and all future advances thereunder) in accordance with the Program
Guidelines;

(ii) shall be identified in all Loan Documents as the sole lender and that no
other party is identified as a lender; and

(iii) has the right to handle and resolve all consumer complaints received by
RB.

20. Miscellaneous.

(a) Notices. Except as otherwise expressly provided herein, all notices required
or agreed to be given pursuant hereto shall be in writing and shall be deemed to
have been properly

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





29

--------------------------------------------------------------------------------

 



given, served and received (i) if delivered by messenger, when delivered, (ii)
if mailed, on the third (3rd) Business Day after deposit in the United States of
America mail certified, postage prepaid, return receipt requested or (iii) if
delivered by reputable overnight express courier, freight prepaid, the next
Business Day after delivery to such courier. Notices shall be addressed to the
Parties as set forth below:



If to ESPV:

 

ESPV SPV, LLC

c/o Maples and Calder

P.O. Box 1093

Boundary Hall, Cricket Square

Grand Cayman, KY1-1102

Cayman Islands

Telephone:

(345) 814-5710

Attention:

Andrew Dean, Senior Vice President

E-Mail:

Andrew.Dean@mapelsfs.com

 

with a copy (for informational purposes only) to:

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

Telephone:

(312) 902-5297 and (312) 902-5495

Facsimile:

(312) 902-1061

Attention:

Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.

E-Mail:

mgakattenlaw.com

 

Scott.lyons@kattenlaw.com

 

If to RB:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn: William Nelson

Email: bnelson@republicbank.com

 

with a copy (for informational purposes only) to:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn: Legal Department

 

Each Party may change its address for notice by serving written notice upon the
other Party.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





30

--------------------------------------------------------------------------------

 



(b) Counterparts. This Agreement may be executed in any number of counterparts
and by the Parties on separate counterparts including via facsimile or other
electronic means, each of which counterparts, when so executed and delivered,
shall be deemed an original and all of which counterparts, taken together, shall
constitute but one and the same agreement. A copy of an executed signature page
to this Agreement delivered by any Party hereto via facsimile or by other
electronic means shall be deemed effective on the date of such delivery.

(c) Governing Law and Dispute Resolution. This Agreement shall be a contract
made under, and governed and enforced in every respect by, the internal laws of
the State of Delaware, without giving effect to its conflicts of law principles.
Any dispute, controversy, or claim, whether contractual or non-contractual,
between the parties arising directly or indirectly out of or connected with this
Agreement, including claims relating to the breach or alleged breach of any
representation, warranty, agreement, or covenant under this Agreement, unless
mutually settled by the parties and including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Louisville, Kentucky; provided, however, that the foregoing shall not include
any claims for declaratory relief. The arbitration shall be administered by JAMS
pursuant to its (Comprehensive Arbitration Rules and Procedures). Judgment on
the award may be entered in any court having jurisdiction. This clause shall not
preclude the parties from seeking provisional remedies in aid of arbitration
from a court of appropriate, except that the parties agree that the arbitration,
the arbitrators’ authority and the relief available shall be limited as follows:

(i) The arbitrators shall be obligated to apply the rules of evidence and the
substantive laws of the State of Delaware applicable to actions litigated in the
federal courts of the State of Delaware; and

(ii) The arbitrators shall be deemed to have exceeded their powers, authority or
jurisdiction if the award they render is not correct under the applicable law
and properly admitted evidence or if the arbitrators otherwise fail to comply
with the terms and limitations of this paragraph. In the event of any conflict
between the rules of JAMS and this Agreement, this Agreement will control. Any
arbitration shall be conducted by arbitrators approved by the JAMS and mutually
acceptable to the parties. All such disputes, controversies, or claims shall be
conducted by a single arbitrator, unless the dispute involves more than $50,000
in the aggregate in which case the arbitration shall be conducted by a panel of
three arbitrators. If the parties are unable to agree on the arbitrator(s), then
JAMS shall select the arbitrator(s). The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitration award shall be in writing and shall include a statement of the
reasons for the award. Process in any such action may be served upon any party
in the manner provided for giving of notices to it herein. Notwithstanding the
foregoing, the parties hereby consent to the jurisdiction of the state and
federal courts located in Louisville, Kentucky with respect to any action (A) to
obtain injunctive or other equitable relief and (B) to enforce or dispute any
arbitration award or to obtain, enforce or dispute any judgment relating
thereto.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





31

--------------------------------------------------------------------------------

 



(d) Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

(e) Complete Agreement; Successors and Assigns. This Agreement constitutes the
complete agreement between the Parties with respect to the subject matter hereof
and supersedes all existing agreements and all oral, written, or other
communications between the Parties concerning its subject matter. The Parties
make no representations or warranties to each other, except as specifically set
forth in or specified by this Agreement. All prior representations and
statements made by any Party or its representatives, whether verbally or in
writing, are deemed to have been merged into this Agreement. This Agreement
shall be binding upon the Parties and their respective successors and permitted
assigns; provided, that neither Party may assign any of its rights or
obligations hereunder without the express written consent of the other Party,
and any such attempted assignment by a Party shall be void ab initio.

(f) Waivers and Amendments. No delay on the part of a Party in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by such Party of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of any provision of this Agreement
shall be effective unless in writing and signed by each of the Parties.

(g) References to Sections and Agreement; Captions. Unless otherwise indicated
either expressly or by context, any reference in this Agreement to a “Section”
shall be deemed to refer to a Section to this Agreement. All references herein
to this Agreement shall, as of any time after the date hereof, be deemed to
include all amendments hereto which have been made prior to such time in
accordance with Section 20(f). Section captions, headings and titles used in
this Agreement are for convenience only, and shall not affect the construction
of this Agreement.

(h) Confidentiality. All oral and written non-public information about each of
the Parties, their respective businesses and customers, and this Agreement
(collectively, the “Records”), are valuable and proprietary assets of such
Parties. Each of the Parties (and each of their respective employees and agents)
shall treat the Records as strictly confidential and, except as expressly
authorized hereunder, will not disclose such Records to any Person (other than
its Affiliates and, in the case of ESPV, to proposed transferees of the
Participation Interests) or use such Records other than in accordance herewith.
Each Party will use its best efforts to ensure that its employees and agents
maintain such confidentiality. Each Party will notify the other Party
immediately upon receiving a subpoena or other legal process about any other
Party’s Records and will cooperate with the other Party to comply with or oppose
the subpoena or legal process. This Section 20(h) will not apply to information,
documents, and material that are in or enter the public domain other than
through a wrongful act or omission of a Party.

(i) Jury Waiver. THE PARTIES HEREBY EACH WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT INCLUDING CONTRACT CLAIMS, TORT

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





32

--------------------------------------------------------------------------------

 



CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. THE
PARTIES EACH REPRESENT TO EACH OTHER THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WANES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL WITHOUT A JURY.

(j) Compliance with Law and Regulation. The performance of each of the Parties
under this Agreement is subject to all applicable Requirements and each Party
covenants to use commercially reasonable efforts to comply with all applicable
Requirements in connection with the matters contemplated by this Agreement. If
any Party becomes aware of any change in any Requirement affecting the
performance of obligations by either Party under this Agreement, it shall
promptly thereafter provide written notice of the same to the other Party,
provided that the failure to provide such notice shall not relieve any Party of
its obligation to comply with all applicable Requirements as such Requirements
may change from time to time. Nothing in this Agreement shall be construed as
compelling any Party to act in violation of any applicable Requirements.

(k) Limitations on Liability/Waiver of Claims. The Parties knowingly,
voluntarily and intentionally waive any right to claim for punitive damages in
connection with any claim or dispute, action or proceeding against the other
Party arising under or in connection with this Agreement, in tort, at law or in
equity, or by virtue of any statute or otherwise.

(l) Provision of Information. Until this Agreement shall have terminated, RB
shall, to the extent not prohibited by any applicable Requirement, in addition
to the foregoing, furnish to ESPV upon reasonable advance request such
reasonable additional reports or reasonable information, including, without
limitation, updated financial data or credit reports, and copies of such
documents as may be contained in the loan file for each Account. All such
reports, documents or information shall be provided in accordance with all
reasonable written instructions and directions that ESPV may give.

(m) Survival. Except as otherwise expressly provided herein, the provisions of
Sections 1, 2(j), 2(k), 3, 4(a), 6, 7, 8, 9, 10, 11, 16, 17(c), 20 and 21 shall
survive any termination or expiration of this Agreement; provided however that
the provisions of Sections 2(k), 4(a), 7, and 10 shall survive only to the
extent that ESPV continues to hold any Participation Interest and the provisions
of Section 11 shall survive only to the extent provided therein.

(n) Cooperation. Each Party shall cooperate in good faith regarding the
implementation of the transactions contemplated by this Agreement.

21. Indemnification Provisions.

(a) Indemnity.

(i) By RB. RB (the “RB Indemnifying Party”) shall indemnify and hold harmless
ESPV, its Affiliates and their respective members, managers, officers,
directors,

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





33

--------------------------------------------------------------------------------

 



trustees, agents and employees (collectively, “ESPV Indemnified Parties”), from
and against any Losses (as defined below) from third party claims that arise out
of (A) any breach by the RB Indemnifying Party or any Third Party Service
Provider retained by RB of its express representations, warranties, covenants or
other responsibilities set forth in this Agreement or, in the case of a Third
Party Service Provider retained by RB, any service level agreement, or (B) any
willful misconduct or gross negligence by the RB Indemnifying Party or any of
its officers, directors, agents, employees, representatives or assignees with
respect to the transactions contemplated by this Agreement and/or any related
service level agreement. The RB Indemnifying Party shall not be liable to any
ESPV Indemnified Party for the foregoing to the extent that the Losses arose
from any such ESPV Indemnified Party’s gross negligence or willful misconduct,
as determined by a final non-appealable order of a court of competent
jurisdiction.

(ii) By ESPV. ESPV (the “ESPV Indemnifying Party”) shall indemnify and hold
harmless RB, its Affiliates and its members, managers, officers, directors,
agents and employees (collectively, “RB Indemnified Parties”), from and against
any Losses from third party claims that arise out of (A) any breach by the ESPV
Indemnifying Party of its express representations, warranties, covenants or
other responsibilities set forth in this Agreement and (B) any willful
misconduct or gross negligence by the ESPV Indemnifying Party or any of its
officers, directors, agents, employees, representatives or assignees with
respect to the Participation Interests. The ESPV Indemnifying Party shall not be
liable to any RB Indemnified Party for the foregoing to the extent the Losses
arise from any such RB Indemnified Party’s gross negligence or willful
misconduct, as determined by a final non-appealable order of a court of
competent jurisdiction.

(b) Indemnification Procedure. Whenever any claim of the type which would
occasion indemnification under this Section 21 is asserted or threatened by any
Indemnified Party against any Indemnifying Party, the Indemnified Party shall
promptly notify such Indemnifying Party of such claim. The notice shall include,
if known, the facts constituting the basis for such claim, including, if known,
the amount or an estimate of the amount of the liability arising therefrom. In
the event of any claim for indemnification hereunder resulting from or in
connection with the claim or legal proceedings of a claimant not a Party to this
Agreement, the Indemnifying Party shall have the right, at its option, at its
expense and with its own counsel which counsel shall be reasonably satisfactory
to the Indemnified Party to assume the defense of any such claim or any
litigation resulting from such claim or to participate with its own counsel
which counsel shall be reasonably satisfactory to the Indemnified Party in the
compromise or defense thereof. If the Indemnifying Party undertakes to assume
the defense of any such claim or litigation or participate in the compromise
thereof, it shall promptly notify the Indemnified Party of its intention to do
so, and, as a condition to the Indemnifying Party’s indemnification obligation,
the Indemnified Party shall cooperate reasonably with the Indemnifying Party and
its counsel (but at the sole expense of the Indemnifying Party) in the defense
against or compromise of any such claim or litigation. Anything in this Section
21(b) to the contrary notwithstanding, no Indemnified Party shall compromise or
settle any such claim or litigation without the prior written consent of the
applicable Indemnifying Party, which consent will not be unreasonably withheld;
provided, however, that if the Indemnified Party shall have any potential
liability with

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





34

--------------------------------------------------------------------------------

 



respect to, or may be adversely affected by, such claim or litigation, the
Indemnifying Party shall not settle or compromise such claim or litigation
without the prior written consent of the Indemnified Party.

(c) Losses. For the purposes of this Agreement, the term “Losses” shall mean all
out-of-pocket costs, damages, losses, fines, penalties, judgments, settlements,
and expenses whatsoever, including, without limitation, (i) outside attorneys’
fees and disbursements (but not after the Indemnifying Party has assumed
responsibility for the claim) and court costs reasonably incurred by the
Indemnified Party; and (ii) costs (including reasonable expenses and reasonable
value of time spent) attributable to the necessity that any officer or employee
(other than in-house attorneys) of any Indemnified Party spend more than
twenty-five percent (25%) of his or her normal business hours, over a period of
two (2) months, in connection with any judicial, administrative, legislative, or
other proceeding.

22. Limited Recourse and Non-Petition

(a) RB shall have recourse only to the net assets of ESPV (other than the
Excluded Collateral as defined in Exhibit E attached hereto) (the “ESPV Assets”)
following the realization of Collateral (as defined in Exhibit E attached
hereto) in accordance with the terms of the Security Agreement (as defined in
Exhibit E attached hereto). If the proceeds following the realization of such
ESPV Assets (the “Net Proceeds”) are insufficient to discharge all payments
which, but for the effect of this clause, would then be due and payable to RB
hereunder (the “Amounts Due”), the obligations of ESPV to RB hereunder shall be
limited to the amounts available from the Net Proceeds and no debt shall be owed
to RB by ESPV for any further sum. RB shall not take any action or commence any
proceedings against ESPV to recover any Amounts Due except as expressly
permitted by the provisions of this Agreement. RB shall not take any action or
commence any proceedings or petition a court for the liquidation of ESPV, nor
enter into any arrangement, reorganization or insolvency proceedings in relation
to ESPV whether under the laws of the Cayman Islands or other applicable
bankruptcy laws until after the later to occur of the payment of all of the
Amounts Due or the application of all of the Net Proceeds.

(b) RB hereby acknowledges and agrees that ESPV’s obligations hereunder are
solely the corporate obligations of ESPV, and that RB shall not have any
recourse against any of the directors, officers or employees of ESPV for any
claims, losses, damages, liabilities, indemnities or other obligations
whatsoever in connection with any transactions contemplated hereby.

[Signature Page Follows]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



35

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties, each intending to be legally bound hereby, have
caused this Agreement to be executed by its duly authorized officer as of the
Effective Date.

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

By:

/s/ John T. Rippy

 

 

 

 

Name:

John T. Rippy

 

 

 

 

Title:

Senior Vice President and Chief Risk Management Officer

 

 

 

ELASTIC SPV, Ltd.

 

 

 

 

By:

/s/ Andrew Dean

 

 

 

 

Name:

Andrew Dean

 

 

 

 

Title:

Director

 

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.







--------------------------------------------------------------------------------

 



EXHIBIT A

GENERAL DESCRIPTION OF ACCOUNTS AT PROGRAM INITIATION

Brand: Elastic.

Account: The Account is an unsecured, open-ended line of credit account offered
by R.B. At initiation, the credit limit will be between $200 and $3,500 and the
Borrower will be able to make draws in increments of $20. The Borrower may
request advances online or by phone. RB will fund advances by depositing funds
in the Borrower’s deposit account or mailing a paper check.

Additional Advances: Subject to limits established by RB, Borrower may receive
additional advances at any time up to the applicable credit limit so long as the
Borrower is in compliance with the then-applicable terms and conditions with
respect to such Borrower’s Account. There is a $20 minimum advance requirement.

Repayment: Advances on the Accounts may be repaid in one (1) to twenty (20)
payments with a minimum principal payment due on an Account of 5% of the current
balance or $50, whichever is greater (for bi-weekly and semi-monthly account
holders), or one (1) to (ten) payments with a minimum payment due on an Account
of 10% of the current balance or $100, whichever is greater (for monthly account
holders). The first payment will be due in no less than fourteen (14) or thirty
(30) calendar days after the initial advance is made. Thereafter, payments are
due each payday (approximately every fourteen (14) or thirty (30) calendar
days).

Advance Fee: There is no periodic interest accrual on the Accounts. RB will
receive an advance fee when an advance is taken from the Account (the “Advance
Fee”) equal to five percent (5%) of the principal amount of such advance. RB
will deduct the Advance Fee from the sum deposited in the Borrower’s deposit
account or from the amount of the paper check mailed to Borrower.

Minimum Charge: If the Borrower pays the full amount of the advance on an
Account by the first payment due date, then RB will not charge any additional
fees. If the Borrower does not repay the advance in full by the first payment
due date, then the Borrower must pay a minimum principal payment of $50 or $100,
as described under Repayment above, plus a minimum charge (the “Minimum Charge”)
approximately equal to five percent (5%) of the portion of the advance
outstanding for that payment period. A table specifying the Minimum Charge is
disclosed in the account holder’s loan agreement.

Additional Fees: The product will not have any associated fees other than
Advance Fees and Minimum Charges.

Reporting: Borrower’s repayment history shall be reported to the credit bureaus.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





 

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF DAILY REMITTANCE REPORT

[to be provided]

Elastic

Daily Remittance Report

Report Date: XX/XX/XXXX

 

 

 

 

 

 

 

 

 

 

 

 

 

Line Item

    

Retained
10%

    

Participated
90%

    

Test
Accounts

    

Transfer
Date

    

ESPV
$$ to
Republic
Bank

    

Republic
Bank
$$ to
ESPV

Funding

 

 

 

 

 

 

 

 

 

 

 

 

Funding Returns

 

 

 

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

 

 

 

Customer Payment Reversals

 

 

 

 

 

 

 

 

 

 

 

 

Back Dated Payment(s)*

 

 

 

 

 

 

 

 

 

 

 

 

Back Dated Payment Reversal(s)*

 

 

 

 

 

 

 

 

 

 

 

 

TC 220 Principal Reduction(s)*

 

 

 

 

 

 

 

 

 

 

 

 

TC 221 Reverse Principal Reduction(s)*

 

 

 

 

 

 

 

 

 

 

 

 

Reverse Principal Reduction on LNs*

 

 

 

 

 

 

 

 

 

 

 

 

Forgiven Payment(s) on LNs*

 

 

 

 

 

 

 

 

 

 

 

 

Principal Advance on LNs*

 

 

 

 

 

 

 

 

 

 

 

 

TC Payment Reversal w/ method*

 

 

 

 

 

 

 

 

 

 

 

 

Suspense Refund on LN*

 

 

 

 

 

 

 

 

 

 

 

 

Other - LN*

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*When relevant, detail to be provided

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





 

--------------------------------------------------------------------------------

 



EXHIBIT C

FORM OF MONTHLY REMITTANCE REPORT

[to be provided]

Elastic

Monthly Remittance Report

Report Date: XX/XX/XXXX

Line Item

    

Retained
10%

    

Participated
90%

    

Test
Accounts

    

Transfer
Date

    

ESPV
$$ to
Republic
Bank

    

Republic
Bank
$$ to
ESPV

Monthly Totals

 

 

 

 

 

 

 

 

 

 

 

 

Funding

 

 

 

 

 

 

 

 

 

 

 

 

Funding Returns

 

 

 

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

 

 

 

Customer Payment Reversals

 

 

 

 

 

 

 

 

 

 

 

 

Back Dated Payment(s)

 

 

 

 

 

 

 

 

 

 

 

 

Back Dated Payment Reversal(s)

 

 

 

 

 

 

 

 

 

 

 

 

TC 220 Principal Reduction(s)

 

 

 

 

 

 

 

 

 

 

 

 

TC 221 Reverse Principal Reduction(s)

 

 

 

 

 

 

 

 

 

 

 

 

Reverse Principal Reduction on LNs

 

 

 

 

 

 

 

 

 

 

 

 

Forgiven Payment(s) on LNs

 

 

 

 

 

 

 

 

 

 

 

 

Principal Advance on LNs

 

 

 

 

 

 

 

 

 

 

 

 

TC Payment Reversal w/ method

 

 

 

 

 

 

 

 

 

 

 

 

Suspense Refund on LN

 

 

 

 

 

 

 

 

 

 

 

 

Other - LN

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Premium

 

 

 

 

 

 

 

 

 

 

 

 

Participation Fee

 

 

 

 

 

 

 

 

 

 

 

 

Servicing Expenses

 

 

 

 

 

 

 

 

 

 

 

 

Total for Month

 

 

 

 

 

 

 

 

 

 

 

 

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





 

--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF ANNUAL REMITTANCE REPORT

[to be provided]

Elastic

Annual Remittance Report

Report Date: XX/XX/XXXX

 

 

Monthly Totals

 

 

 

 

 

 

 

 

 

 

 

 

Line Item

   

Jan.
20XX

   

Feb.
20XX

   

Mar.
20XX

   

Apr.
20XX

   

Jun.
20XX

   

Jul.
20XX

   

Aug.
20XX

   

Sep.
20XX

   

Oct.
20XX

   

Nov.
20XX

   

Dec.
20XX

   

Retained
10%

   

Participated
90%

   

Test
Accounts

   

Transfer
Date

   

ESPV
$$ to
Republic
Bank

   

Republic
Bank
$$ to
ESPV

Monthly Totals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funding Returns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Payment Reversals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Back Dated Payment(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Back Dated Payment Reversal(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TC 220 Principal Reduction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TC 221 Reverse Principal Reduction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reverse Principal Reduction on LNs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forgiven Payment(s) on LNs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Advance on LNs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TC Payment Reversal w/ method

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suspense Refund on LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other - LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participation Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Servicing Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total for Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



 

--------------------------------------------------------------------------------

 



EXHIBIT E

DEFINITIONS FROM SECURITY AGREEMENT

Terms used but not otherwise defined in this Exhibit E that are defined in the
UCC shall have the respective meanings given such terms in the UCC (and if such
terms are defined in more than one article of the UCC, such terms shall have the
meaning given in Article 9 thereof).

“Borrower” shall mean Elastic SPV, Ltd., an exempted company incorporated with
limited liability under the laws of the Cayman Islands.

“Collateral” shall mean the following property of the Obligors, whether
presently owned or existing or hereafter acquired or coming into existence and
wherever located, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer thereof
and of insurance covering the same and of any tort claims in connection
therewith, but excluding the Excluded Collateral:

(a) all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper
(whether Tangible Chattel Paper or Electronic Chattel Paper), Goods (including
Inventory, Equipment, Fixtures and Motor Vehicles), Money, Payment Intangibles,
Software, customer lists and other General Intangibles and all Letter-of-Credit
Rights;

(b) the shares of common stock and preferred stock, or partnership, membership
and other ownership interests, now or hereafter owned by the Obligors
(collectively, the “Pledged Equity”), and all certificates evidencing the same,
together with, in each case, all shares, securities, monies or property
representing a dividend on any of the Pledged Equity, or representing a
distribution or return of capital upon or in respect of the Pledged Equity, or
resulting from a split up, revision, reclassification or other like change of
the Pledged Equity or otherwise received in exchange therefor, and any
subscription warrants, rights or options issued to the holders of, or otherwise
in respect of, the Pledged Equity (the Pledged Equity, together with all other
certificates, shares, securities, properties, ownership interests, or moneys,
dividends, distributions, returns of capital subscription, warrants, rights or
options as may from time to time be pledged hereunder pursuant to this clause
being herein collectively called the “Equity Collateral”);

(c) all Investment Property, Financial Assets and Securities Accounts not
covered by the foregoing clauses (i) and (ii);

(d) all Intellectual Property;

(e) all commercial tort claims now or hereafter described on Schedule C attached
hereto;

(f) all other tangible and intangible personal property of the Obligors,
including all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs and other papers and documents owned by the Obligors
(including any held for the Obligors by any computer bureau or service company
from time to time acting for the Obligors); and

(g) all Proceeds and products in whatever form of all or any part of the other
Collateral, including all rents, profits, income and benefits and all proceeds
of insurance and all condemnation awards and all other compensation for any
event of loss with respect to all or any part of the other Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





1

--------------------------------------------------------------------------------

 



“Copyright Licenses” shall mean any and all agreements and licenses to which an
Obligor is a party providing for the granting of any right in or to Copyrights
or otherwise providing for a covenant not to sue with respect to a Copyright
(whether such Obligor is licensee or licensor thereunder).

“Copyrights” shall mean all United States and foreign copyrights owned or
licensed by an Obligor (including community designs), including but not limited
to copyrights in software (if any) and all rights in and to databases, and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor, (ii) all extensions and
renewals thereof, (iii) all rights corresponding thereto throughout the world,
including, without limitation, all moral rights, reversionary interests and
termination rights, (iv) all rights to sue for past, present and future
infringements thereof and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.

“Excluded Collateral” shall mean (i) the fees specified in clause (i) of Section
2 of the Security Agreement; (ii) any earnings on clause (i) or proceeds
thereof; and (iii) any share capital of the Borrower.

“Guarantor” shall mean Elevate Credit, Inc., a Delaware corporation, and each
other Guarantor party to the Security Agreement.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trade Secrets, the Trade Secret
Licenses, the Trademarks and the Trademark Licenses.

“Obligors” shall mean the Borrower, the Guarantor and each other Person that
becomes a party to the Security Agreement pursuant to Section 20 thereof.

“Patent Licenses” means all agreements and licenses to which an Obligor is a
party providing for the granting of any right in or to Patents or otherwise
providing for a covenant not to sue with respect to a Patent (whether such
Obligor is licensee or licensor thereunder).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing owned or licensed by an Obligor, including, but not limited to:
(i) all registrations and applications therefor, (ii) all

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vii) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements to which an Obligor is
a party providing for the granting of any right in or to Trade Secrets (whether
such Obligor is licensee or licensor thereunder).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how owned by an Obligor whether or not such
Trade Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including but not limited to: (i) the right to sue for past,
present and future misappropriation or other violation of any Trade Secret, and
(ii) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“Trademark Licenses” means any and all agreements and licenses to which an
Obligor is a party providing for the granting of any right in or to Trademarks
or otherwise providing for a covenant not to sue or permitting co-existence with
respect to a Trademark (whether such Obligor is licensee or licensor
thereunder).

“Trademarks” means United States and foreign trademarks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature owned
or licensed by an Obligor, all registrations and applications for any of the
foregoing including, but not limited to: (i) all registrations and applications
therefor, (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Security Agreement” shall mean the Security Agreement, dated as of July 1, 2015
(without giving effect to any future amendments, restatements, supplements or
modifications thereto), by and among the Obligors and the Collateral Agent.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3

--------------------------------------------------------------------------------